UNITED STATES ])ISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
MATRICE DANIELLE WALKER : DOCKET NO. 19-cv-0331
REG. # 12204-003 SECTION P
VERSUS : JUDGE SUMMERHAYS
R. MYERS : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Reeornmendation [doc. 5] of the Magistrate fudge
previously fried herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicabie Iaw;

IT IS ORDERED that the instant petition for Writ of habeas corpus be DENIED and
DISMISSED WITH PREJUDICE under Rule 4 of the Ruies Governing § 2254 Proeeedings in
the United States District Courts.

'rHUs DONE AND SIGNED in Chambers this?.> day er M§t L¢QF.,# ,

2019. / _

RoBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE \\M

 

   

      

 

 

 

